DETAILED ACTION
Applicant's amendment of October 29, 2020 overcomes the following:
Claims 1-10 interpretation under 35 U.S.C. 112(f), pre-AIA  35 U.S.C. 112, sixth paragraph
Applicant has amended claims 1-8. Claims 1-12 are pending on the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:
Claim 8 recites the limitation “the plurality of anatomical regions”. However, the recited “the plurality of anatomical regions” has no antecedent basis in base claim 1.
For examination purposes examiner has interpreted the claimed “the plurality of anatomical regions”, as “a plurality of anatomical regions”.

For examination purposes examiner has interpreted the claimed “CT”, as “computed tomography (CT)”.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments have been considered. However, upon further review, a new ground of rejection is warranted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by et al. Yuh (U.S. Patent Publication No. 2018/0365824 A1), hereafter referred to as Yuh.

Regarding claim 1, Yuh discloses a medical image processing apparatus (Fig. 2) comprising:
a method 100 for detection of abnormal features on head CT images. The process begins at 102 or at 104, where head CT data are generated on a CT scanner, or identified on some other local or remote computer storage device such as PACS (Picture Archiving and Communication System)… these CT data are loaded into the memory of a computer system, an example of whose general architecture is shown in FIG. 2; Par. [0041-44]: CT images are generally provided as a stack of 2D slices through which a radiologist scrolls in one direction or another. The 2D slices can be displayed… The stack can be displayed in an arbitrary choice of 2D plane or as a 3D rendering… CT data that result in different appearances of the images for human viewing, for example, to make bony detail stand out better, or to make soft tissue stand out better… all or most of the skull and scalp and other extracranial soft tissues, such as in the patient's face, are removed from the images… achieving a continuous high-density "vault" that completely encloses the brain; an image acquisition circuit that acquires a brain image of a subject (e.g. head CT data of a patient under evaluation, which are generated on a CT scanner, or identified on some other local or remote computer storage device such as PACS (Picture Archiving and Communication System), in which CT data includes imaging areas that completely encloses the brain of a patient (i.e. brain image(s) of a subject), are loaded (i.e. input, acquired, etc.) into the memory of a computer system (i.e. an image acquisition circuit), as indicated above), for example); 
a cisternal region extraction unit that extracts a cisternal region from the brain image by performing registration between a standard brain image and the brain image performing quantitative analyses of CT scans, including extraction of quantitative parameters and other information… Such analyses include calculation of volumes of abnormal areas including, but not limited to, areas of hemorrhage, quantification of severity of midline shift and basilar cistern effacement; Par. [0050-55]: Although CT images are typically acquired with the head in a standard orientation, this sometimes cannot be achieved particularly for disoriented, confused or unconscious patients. Prior to locating the falx cerebri, it can be helpful to first identify gross rotation or tilt of the head and correct for it in order to improve registration results… allow approximate correction of the orientation of the head, aiding in subsequent registration to an atlas, as well as allowing identification of the midline of the intracranial space where midline structures, such as the falx cerebri and the basilar cistern, are expected to be approximately located… the areas, subtypes and volumes of intracranial hemorrhage are identified from the CT images… both heuristic and deep learning techniques can be performed for intracranial hemorrhage detection; Par. [0082-83]: registering the brain to a standard CT or MRI brain atlas. This can be performed by several approaches, including registration of the head CT under evaluation to any of the following for which anatomic locations are available: 1) a "standard" head CT atlas, 2) a standard head CT for which there is a corresponding brain MRI, or 3) directly to a brain MRI. This process can be performed with any brain atlas, such as the Montreal Neurological Institute (MNI) atlas or any other segmented or labeled CT or MRI brain atlas… Precise spatial location information from head CT scans (e.g., coordinates of a pixel), available after anatomic registration of the scans to a brain atlas, can also be useful to improve the accuracy of CNNs, including FCNNs, for detecting, mapping, and measuring emergency features. Some abnormalities are likely to occur at certain locations in the head, and the CNN can use that spatial information to improve its prediction of the presence or absence of an abnormality at a particular location; Par. [0091]: the basilar cistern can be identified and its volume quantified and morphology determined by training an FCNN using dense pixelwise labeling from manual segmentations of the basilar cistern; Par. [0119-120]: detection, mapping and measurement of the basilar cisternal area using an FCNN trained with dense pixel labeling and of the midline shift using a heuristic algorithm… The basilar cistern is demarcated in fully automated fashion using an FCNN after the FCNN has been trained with dense pixelwise labeling from manual segmentations of the basilar cistern; a cisternal region extraction unit that extracts a cisternal region from the brain image by performing registration between a standard brain image and the brain image (e.g. detection, mapping and measurement (i.e. extraction, segmentation, etc.) of the basilar cisternal area (i.e. a cisternal region) of brain image(s) under examination by registering the brain image under examination (i.e. the brain image) to a standard CT or MRI brain atlas (i.e. a standard brain image), as indicated above), as indicated above); and
a bleeding region specifying circuit that specifies a bleeding region based on a first signal value distribution, which is a signal value distribution of the cisternal region extracted from the brain image, and a second signal value distribution, which is a signal value distribution of a cisternal region of the standard brain image (Par. [0045-46]: CNN algorithms proposed here for identification of intracranial hemorrhage, since many of the false-positive intracranial hemorrhages that may be identified by CNNs (as well as heuristic algorithms) consist of areas of high CT attenuation… the histogram of CT densities (e.g., in Hounsfield units) is calculated for each slice or for the entire stack of CT images. By fitting this histogram to a sum of, for example, Gaussian distributions centered at the expected approximate locations of CT densities for soft tissue, acute hemorrhage, cerebrospinal fluid, and calcification, the CT densities for these different tissues and fluids is determined for the particular CT images at hand; Par. [0050-55]: Although CT images are typically acquired with the head in a standard orientation, this sometimes cannot be achieved particularly for disoriented, confused or unconscious patients. Prior to locating the falx cerebri, it can be helpful to first identify gross rotation or tilt of the head and correct for it in order to improve registration results… allow approximate correction of the orientation of the head, aiding in subsequent registration to an atlas, as well as allowing identification of the midline of the intracranial space where midline structures, such as the falx cerebri and the basilar cistern, are expected to be approximately located… the areas, subtypes and volumes of intracranial hemorrhage are identified from the CT images… both heuristic and deep learning techniques can be performed for intracranial hemorrhage detection; Par. [0080]: quantitation of feature characteristics such as size and CT density, the optimal threshold for determining the presence of a feature at a pixel from the FCNN-derived likelihood value is dependent on the particular feature to be detected and the distribution of likelihood values on the image. For the example of mapping intracranial hemorrhage with a well-trained FCNN using pixelwise learning, empirical evaluation of the histograms of the likelihood values by an expert radiologist typically yields an optimal threshold in the range of 0.6 to 0.8. Other alternative approaches for mapping the spatial extent of features using pixelwise likelihood values from a trained FCNN include automated threshold selection based on histogram characteristics as well as methods that do not require a fixed likelihood threshold but rather cluster contiguous pixels with high likelihood values, such as threshold-free cluster enhancement; and a bleeding region specifying circuit that specifies a bleeding region based on a first signal value distribution, which is a signal value distribution of the cisternal region extracted from the brain image, and a second signal value distribution, which is a signal value distribution of a cisternal region of the standard brain image (e.g. areas, subtypes and volumes of intracranial hemorrhage (i.e. a bleeding region) are identified (i.e. extracted, detected, specified, etc.) from the CT images by using algorithms for identification of intracranial hemorrhage, including Gaussian distributions (i.e. a first, second, third.. Nth signal value distribution) centered at the expected approximate locations of CT densities for acute hemorrhage (i.e. bleeding), and the CT densities are determined for the particular CT images at hand, including the basilar cisternal area (i.e. cisternal region) of brain image(s) under examination (i.e. the brain image) and a standard CT or MRI brain atlas (i.e. the standard brain image), by registering corresponding regions of the brain image under examination to the standard CT or MRI brain atlas, as indicated above), for example).

claim 3, claim 1 is incorporated and Yuh discloses the apparatus, wherein the bleeding region specifying circuit comprises a discriminator to which a feature amount based on the first signal value distribution and the second signal value distribution is input and which outputs a determination result as to whether or not the cisternal region is the bleeding region (Par. [0045-46]: CNN algorithms proposed here for identification of intracranial hemorrhage, since many of the false-positive intracranial hemorrhages that may be identified by CNNs (as well as heuristic algorithms) consist of areas of high CT attenuation… the histogram of CT densities (e.g., in Hounsfield units) is calculated for each slice or for the entire stack of CT images. By fitting this histogram to a sum of, for example, Gaussian distributions centered at the expected approximate locations of CT densities for soft tissue, acute hemorrhage, cerebrospinal fluid, and calcification, the CT densities for these different tissues and fluids is determined for the particular CT images at hand; Par. [0050-55]: Although CT images are typically acquired with the head in a standard orientation, this sometimes cannot be achieved particularly for disoriented, confused or unconscious patients. Prior to locating the falx cerebri, it can be helpful to first identify gross rotation or tilt of the head and correct for it in order to improve registration results… allow approximate correction of the orientation of the head, aiding in subsequent registration to an atlas, as well as allowing identification of the midline of the intracranial space where midline structures, such as the falx cerebri and the basilar cistern, are expected to be approximately located… the areas, subtypes and volumes of intracranial hemorrhage are identified from the CT images… both heuristic and deep learning techniques can be performed for intracranial hemorrhage detection; Par. [0080]: quantitation of feature characteristics such as size and CT density, the optimal threshold for determining the presence of a feature at a pixel from the FCNN-derived likelihood value is dependent on the particular feature to be detected and the distribution of likelihood values on the image. For the example of mapping intracranial hemorrhage with a well-trained FCNN using pixelwise learning, empirical evaluation of the histograms of the likelihood values by an expert radiologist typically yields an optimal threshold in the range of 0.6 to 0.8. Other alternative approaches for mapping the spatial extent of features using pixelwise likelihood values from a trained FCNN include automated threshold selection based on histogram characteristics as well as methods that do not require a fixed likelihood threshold but rather cluster contiguous pixels with high likelihood values, such as threshold-free cluster enhancement; wherein the bleeding region specifying circuit comprises a discriminator to which a feature amount based on the first signal value distribution and the second signal value distribution is input and which outputs a determination result as to whether or not the cisternal region is the bleeding region (e.g. areas, subtypes and volumes of intracranial hemorrhage (i.e. the bleeding region) are identified (i.e. extracted, detected, specified, etc.) from the CT images by using algorithms for identification of intracranial hemorrhage, including Gaussian distributions (i.e. a first, second, third.. Nth signal value distribution) centered at the expected approximate locations of CT densities for acute hemorrhage (i.e. bleeding), the CT densities are determined for the particular CT images at hand, including the basilar cisternal area (i.e. cisternal region) of brain image(s) under 

Regarding claim 4, claim 1 is incorporated and Yuh discloses the apparatus, wherein a probability value indicating a likelihood of being the cisternal region is set for each pixel of the standard brain image, and the bleeding region specifying circuit calculates the first signal value distribution by weighting a pixel value of each pixel of the brain image registered with the standard brain image further based on the probability value (Par. [0045-46]: CNN algorithms proposed here for identification of intracranial hemorrhage, since many of the false-positive intracranial hemorrhages that may be identified by CNNs (as well as heuristic algorithms) consist of areas of high CT attenuation… the histogram of CT densities (e.g., in Hounsfield units) is calculated for each slice or for the entire stack of CT images. By fitting this histogram to a sum of, for example, Gaussian distributions centered at the expected approximate locations of CT densities for soft tissue, acute hemorrhage, cerebrospinal fluid, and calcification, the CT densities for these different tissues and fluids is determined for the particular CT images at hand; Par. [0050-55]: Although CT images are typically acquired with the head in a standard orientation, this sometimes cannot be achieved particularly for disoriented, confused or unconscious patients. Prior to locating the falx cerebri, it can be helpful to first identify gross rotation or tilt of the head and correct for it in order to improve registration results… allow approximate correction of the orientation of the head, aiding in subsequent registration to an atlas, as well as allowing identification of the midline of the intracranial space where midline structures, such as the falx cerebri and the basilar cistern, are expected to be approximately located… the areas, subtypes and volumes of intracranial hemorrhage are identified from the CT images… both heuristic and deep learning techniques can be performed for intracranial hemorrhage detection; Par. [0065-72]: the match between the output of the crop layer and the ground truth layer is determined using a standard accuracy metric… processing layer using the backpropagation algorithm (shown as arrows in FIG. 4), which adjusts the "weights", which are the strengths of the connections between processing units, in order to improve performance on the task… optimization of the weights of the FCNN based on the training CT images can be performed with one of several optimization algorithms; Par. [0080]: quantitation of feature characteristics such as size and CT density, the optimal threshold for determining the presence of a feature at a pixel from the FCNN-derived likelihood value is dependent on the particular feature to be detected and the distribution of likelihood values on the image. For the example of mapping intracranial hemorrhage with a well-trained FCNN using pixelwise learning, empirical evaluation of the histograms of the likelihood values by an expert radiologist typically yields an optimal threshold in the range of 0.6 to 0.8. Other alternative approaches for mapping the spatial extent of features using pixelwise likelihood values from a trained FCNN include automated threshold selection based on histogram characteristics as well as methods that do not require a fixed likelihood threshold but rather cluster contiguous pixels with high likelihood values, such as threshold-free cluster enhancement; wherein a probability value indicating a likelihood of being the cisternal region is set for each pixel of the standard brain image, and the bleeding region specifying circuit calculates the first signal value distribution by weighting a pixel value of each pixel of the brain image registered with the standard brain image further based on the probability value (e.g. areas, subtypes and volumes of intracranial hemorrhage (i.e. the bleeding region) are identified (i.e. extracted, detected, specified, etc.) from the CT images by using algorithms for identification of intracranial hemorrhage, including Gaussian distributions (i.e. a first, second, third.. Nth signal value distribution) centered at the expected approximate locations of CT densities for acute hemorrhage (i.e. bleeding), the CT densities are determined for the particular CT images at hand, including the basilar cisternal area (i.e. cisternal region) of brain image(s) under examination (i.e. the brain image) and a standard CT or MRI brain atlas (i.e. the standard brain image), by registering corresponding regions of the brain image under examination to the standard CT or MRI brain atlas, to determine quantitation of feature characteristics (i.e. a feature amount based on the first signal value distribution and the th signal value distribution by weighting a pixel value of each pixel of the brain image registered with the standard brain image further based on the probability value), as indicated above), for example).

Regarding claim 5, claim 1 is incorporated and Yuh discloses the apparatus, wherein the cisternal region extraction unit further divides the cisternal region into a plurality of anatomical regions, and
the bleeding region specifying circuit specifies the bleeding region based on a first signal value distribution of each of the plurality of anatomical regions and a second signal value distribution of a region, which corresponds to each of the plurality of anatomical regions, in the standard brain image (Par. [0008]: performing quantitative analyses of CT scans, including extraction of quantitative parameters and other information… Such analyses include calculation of volumes of abnormal areas including, but not limited to, areas of hemorrhage, quantification of severity of midline shift and basilar cistern effacement; Par. [0050-55]: Although CT images are typically acquired with the head in a standard orientation, this sometimes cannot be achieved particularly for disoriented, confused or unconscious patients. Prior to locating the falx cerebri, it can be helpful to first identify gross rotation or tilt of the head and correct for it in order to improve registration results… allow approximate correction of the orientation of the head, aiding in subsequent registration to an atlas, as well as allowing identification of the midline of the intracranial space where midline structures, such as the falx cerebri and the basilar cistern, are expected to be approximately located… the areas, subtypes and volumes of intracranial hemorrhage are identified from the CT images… both heuristic and deep learning techniques can be performed for intracranial hemorrhage detection; Par. [0082-83]: registering the brain to a standard CT or MRI brain atlas. This can be performed by several approaches, including registration of the head CT under evaluation to any of the following for which anatomic locations are available: 1) a "standard" head CT atlas, 2) a standard head CT for which there is a corresponding brain MRI, or 3) directly to a brain MRI. This process can be performed with any brain atlas, such as the Montreal Neurological Institute (MNI) atlas or any other segmented or labeled CT or MRI brain atlas… Precise spatial location information from head CT scans (e.g., coordinates of a pixel), available after anatomic registration of the scans to a brain atlas, can also be useful to improve the accuracy of CNNs, including FCNNs, for detecting, mapping, and measuring emergency features. Some abnormalities are likely to occur at certain locations in the head, and the CNN can use that spatial information to improve its prediction of the presence or absence of an abnormality at a particular location; wherein the cisternal region extraction unit further divides the cisternal region into a plurality of anatomical regions, and the bleeding region specifying circuit specifies the bleeding region based on a first signal value distribution of each of the plurality of anatomical regions and a second signal value distribution of a region, which corresponds to each of the plurality of anatomical regions, in the standard brain image (e.g. areas, subtypes and volumes of intracranial hemorrhage (i.e. the bleeding region) are identified (i.e. extracted, detected, specified, etc.) from the CT images by using algorithms for identification of intracranial hemorrhage (i.e. specifies the bleeding region based on a first signal value distribution of each of the plurality regions and a second signal value distribution of a region), including generating spatial location information from head CT scans (e.g., coordinates of a pixel), available after anatomic registration of the scans to a brain atlas, including those related to cisternal areas (i.e. divides the cisternal region into a plurality of anatomical regions), as indicated above), for example).

Regarding claim 6, claim 5 is incorporated and Yuh discloses the apparatus, wherein the bleeding region specifying circuit specifies the bleeding region using a different parameter in each of the plurality of anatomical regions (Par. [0008]: performing quantitative analyses of CT scans, including extraction of quantitative parameters and other information… Such analyses include calculation of volumes of abnormal areas including, but not limited to, areas of hemorrhage, quantification of severity of midline shift and basilar cistern effacement; Par. [0050-55]: Although CT images are typically acquired with the head in a standard orientation, this sometimes cannot be achieved particularly for disoriented, confused or unconscious patients. Prior to locating the falx cerebri, it can be helpful to first identify gross rotation or tilt of the head and correct for it in order to improve registration results… allow approximate correction of the orientation of the head, aiding in subsequent registration to an atlas, as well as allowing identification of the midline of the intracranial space where midline structures, such as the falx cerebri and the basilar cistern, are expected to be approximately located… the areas, subtypes and volumes of intracranial hemorrhage are identified from the CT images… both heuristic and deep learning techniques can be performed for intracranial hemorrhage detection; Par. [0079]: generate the overall probability for the feature at that pixel. Results from ensembles of CNNs may be more accurate than that of a single CNN, especially when the different CNNs of the ensemble have different network architectures and/or hyperparameters used during the training process, and therefore may have different strengths for the feature detection process which can be combined by using the whole ensemble of CNNs; wherein the bleeding region specifying circuit specifies the bleeding region using a different parameter in each of the plurality of anatomical regions (e.g. areas, subtypes and volumes of intracranial hemorrhage (i.e. the bleeding region) are identified (i.e. extracted, detected, specified, etc.) from the CT images by using algorithms for identification of intracranial hemorrhage (i.e. specifies the bleeding region using each of the plurality of anatomical regions), algorithms including CNNs of the ensemble have different network architectures and/or 

Regarding claim 7, claim 5 is incorporated and Yuh discloses the apparatus, wherein the bleeding region specifying circuit comprises a discriminator to which a feature amount based on the first signal value distribution and the second signal value distribution for each of the plurality of anatomical regions is input and which outputs a determination result as to whether or not the cisternal region is the bleeding region (Par. [0045-46]: CNN algorithms proposed here for identification of intracranial hemorrhage, since many of the false-positive intracranial hemorrhages that may be identified by CNNs (as well as heuristic algorithms) consist of areas of high CT attenuation… the histogram of CT densities (e.g., in Hounsfield units) is calculated for each slice or for the entire stack of CT images. By fitting this histogram to a sum of, for example, Gaussian distributions centered at the expected approximate locations of CT densities for soft tissue, acute hemorrhage, cerebrospinal fluid, and calcification, the CT densities for these different tissues and fluids is determined for the particular CT images at hand; Par. [0050-55]: Although CT images are typically acquired with the head in a standard orientation, this sometimes cannot be achieved particularly for disoriented, confused or unconscious patients. Prior to locating the falx cerebri, it can be helpful to first identify gross rotation or tilt of the head and correct for it in order to improve registration results… allow approximate correction of the orientation of the head, aiding in subsequent registration to an atlas, as well as allowing identification of the midline of the intracranial space where midline structures, such as the falx cerebri and the basilar cistern, are expected to be approximately located… the areas, subtypes and volumes of intracranial hemorrhage are identified from the CT images… both heuristic and deep learning techniques can be performed for intracranial hemorrhage detection; Par. [0080]: quantitation of feature characteristics such as size and CT density, the optimal threshold for determining the presence of a feature at a pixel from the FCNN-derived likelihood value is dependent on the particular feature to be detected and the distribution of likelihood values on the image. For the example of mapping intracranial hemorrhage with a well-trained FCNN using pixelwise learning, empirical evaluation of the histograms of the likelihood values by an expert radiologist typically yields an optimal threshold in the range of 0.6 to 0.8. Other alternative approaches for mapping the spatial extent of features using pixelwise likelihood values from a trained FCNN include automated threshold selection based on histogram characteristics as well as methods that do not require a fixed likelihood threshold but rather cluster contiguous pixels with high likelihood values, such as threshold-free cluster enhancement; wherein the bleeding region specifying circuit comprises a discriminator to which a feature amount based on the first signal value distribution and the second signal value distribution for each of the plurality of anatomical regions is input and which outputs a determination result as to whether or not the cisternal region is the bleeding region (e.g. areas, subtypes and volumes of intracranial hemorrhage (i.e. the bleeding region) are identified (i.e. extracted, detected, specified, etc.) from the CT images by using algorithms for identification of intracranial th signal value distribution) centered at the expected approximate locations of CT densities for acute hemorrhage (i.e. bleeding), the CT densities are determined for the particular CT images at hand, including the basilar cisternal area (i.e. cisternal region) of brain image(s) under examination (i.e. the brain image) and a standard CT or MRI brain atlas (i.e. the standard brain image), by registering corresponding regions of the brain image under examination to the standard CT or MRI brain atlas, to determine quantitation of feature characteristics (i.e. a feature amount based on the first signal value distribution and the second signal value distribution for each of the plurality of anatomical regions is input) such as size and CT density, and the optimal threshold for determining the presence of a feature at a pixel from the FCNN-derived likelihood (i.e. probability) value is dependent on the particular feature to be detected and the distribution of likelihood values on the image, including those related to cisternal areas (i.e. which outputs a determination result as to whether or not the cisternal region is the bleeding region), as indicated above), for example).

Regarding claim 8, claim 1 is incorporated and Yuh discloses the apparatus, wherein a probability value indicating a likelihood of being the cisternal region is set for each pixel of the standard brain image, and the bleeding region specifying circuit calculates the first signal value distribution for each of the plurality of anatomical regions by weighting a pixel value of each pixel of the brain image registered with the standard brain image further based on the probability value (Par. [0045-46]: CNN algorithms proposed here for identification of intracranial hemorrhage, since many of the false-positive intracranial hemorrhages that may be identified by CNNs (as well as heuristic algorithms) consist of areas of high CT attenuation… the histogram of CT densities (e.g., in Hounsfield units) is calculated for each slice or for the entire stack of CT images. By fitting this histogram to a sum of, for example, Gaussian distributions centered at the expected approximate locations of CT densities for soft tissue, acute hemorrhage, cerebrospinal fluid, and calcification, the CT densities for these different tissues and fluids is determined for the particular CT images at hand; Par. [0050-55]: Although CT images are typically acquired with the head in a standard orientation, this sometimes cannot be achieved particularly for disoriented, confused or unconscious patients. Prior to locating the falx cerebri, it can be helpful to first identify gross rotation or tilt of the head and correct for it in order to improve registration results… allow approximate correction of the orientation of the head, aiding in subsequent registration to an atlas, as well as allowing identification of the midline of the intracranial space where midline structures, such as the falx cerebri and the basilar cistern, are expected to be approximately located… the areas, subtypes and volumes of intracranial hemorrhage are identified from the CT images… both heuristic and deep learning techniques can be performed for intracranial hemorrhage detection; Par. [0065-72]: the match between the output of the crop layer and the ground truth layer is determined using a standard accuracy metric… processing layer using the backpropagation algorithm (shown as arrows in FIG. 4), which adjusts the "weights", which are the strengths of the connections between processing units, in order to improve performance on the task… optimization of the weights of the FCNN based on the training CT images can be performed with one of several optimization algorithms; Par. [0080]: quantitation of feature characteristics such as size and CT density, the optimal threshold for determining the presence of a feature at a pixel from the FCNN-derived likelihood value is dependent on the particular feature to be detected and the distribution of likelihood values on the image. For the example of mapping intracranial hemorrhage with a well-trained FCNN using pixelwise learning, empirical evaluation of the histograms of the likelihood values by an expert radiologist typically yields an optimal threshold in the range of 0.6 to 0.8. Other alternative approaches for mapping the spatial extent of features using pixelwise likelihood values from a trained FCNN include automated threshold selection based on histogram characteristics as well as methods that do not require a fixed likelihood threshold but rather cluster contiguous pixels with high likelihood values, such as threshold-free cluster enhancement; wherein a probability value indicating a likelihood of being the cisternal region is set for each pixel of the standard brain image, and the bleeding region specifying circuit calculates the first signal value distribution for each of the [a] plurality of anatomical regions by weighting a pixel value of each pixel of the brain image registered with the standard brain image further based on the probability value (e.g. areas, subtypes and volumes of intracranial hemorrhage (i.e. the bleeding region) are identified (i.e. extracted, detected, specified, etc.) from the CT images by using algorithms for identification of intracranial hemorrhage, including Gaussian distributions (i.e. a first, second, third.. Nth signal value distribution) centered at the expected approximate locations of CT densities for acute hemorrhage (i.e. th signal value distribution for each of a plurality of anatomical regions by weighting a pixel value of each pixel of the brain image registered with the standard brain image further based on the probability value), as indicated above), for example).

Regarding claim 9, claim 1 is incorporated and Yuh discloses the apparatus, wherein the brain image is a [computed tomography (CT)] CT image acquired by a CT apparatus (Par. [0002]: head computed tomography (CT) images; Par. [0029-30]: head CT data are generated on a CT scanner).

claim 10, claim 1 is incorporated and Yuh discloses the apparatus, further comprising:
a display control unit that displays information indicating that the bleeding region has been specified on a display unit (Par. [0039-45]: image analyses created by the technology herein, as well as the images themselves, can be displayed in tangible form, such as on one or more computer displays, such as a monitor, laptop display, or the screen of a tablet, notebook, netbook, or cellular phone or wearable device… acute hemorrhage are identified through their dual-energy or spectral CT characteristics… CNN algorithms proposed here for identification of intracranial hemorrhage; Par. [0055]: the areas, subtypes and volumes of intracranial hemorrhage are identified from the CT images; Par. [0118]: the area of the basilar cistern demarcated in white and marked by short thick white arrows… From the demarcated area of the basilar cistern, its volume can be computed by summing the area of the pixels of the image included in the demarcation of the basilar cistern… the distance corresponding to how much the anatomic structures that should be located at the brain midline have been shifted away from the midline by brain swelling and/or space-occupying mass lesion(s), can also be automatically measured and displayed; a display control unit that displays information indicating that the bleeding region has been specified on a display unit (e.g. areas, subtypes and volumes of intracranial hemorrhage identified from the CT images are automatically measured and displayed (i.e. displays information indicating that the bleeding region has been specified) via on one or more computer displays (i.e. a display), as indicated above), for example).

Regarding claim 11, is a corresponding method claim rejected as applied to the apparatus claim 1 above.

Regarding claim 12, is a corresponding computer readable medium claim rejected as applied to the apparatus claim 1 above.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fail to anticipate or render obvious the following limitations as claimed:
In view of claim 1 in its entirety, the further limitations of “…wherein the bleeding region specifying circuit fits each of the first signal value distribution and the second signal value distribution to a predetermined probability density function, calculates a first probability distribution for the first signal value distribution and a second probability distribution for the second signal value distribution, calculates an index value indicating a difference between the first probability distribution and the second probability distribution, and specifies a cisternal region, which is extracted from the brain image for which the calculated index value exceeds a predetermined threshold value, as the bleeding region” as recited in claim 2.  
Examiner was not able to find above feature limitations of claim 2 via search results and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668